 

 

 

 

 

 

 

 

 

US. ee TE Ny OF NY.

UNITED STATES DISTRICT COURT DEC 0-9 2019

FOR THE NORTHERN DISTRICT OF NEW YORK
AT O'CLOCK __
ALPVEX, INC., John M. Domurad, Clerk - Utica
PLAINTIFF, Civil Action No. 1:17-CV-0388 (DNH/CFH)

VS.
ACIA, LLC, JOHN SWAN LTD., and . NOTICE OF VOLUNTARY DISMISSAL OF
KARL SWAN, Individually, as Managing ’ DEFENDANT, BARRY McLEAN

Member of ACIA, LLC, and as Shareholder . PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
of JOHN SWAN LTD., GRAEME

McDOWELL, Individually, and as Member
of ACIA, LLC, and BARRY McLEAN,

DEFENDANTS.

 

Plaintiff, ALPVEX, Inc. (hereinafter referred to as “ALPVEX” or “Plaintiff’), hereby
gives notice of its voluntary dismissal with prejudice and without costs of Defendant, Barry
McLean (“McLean”), pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

Defendant, Barry McLean has not filed an answer or motion for summary judgment as of this

time.

MANTELL, PRINCE & REYNOLDS, PC
430 MOUNTAIN AVENUE, SUITE 113
MURRAY HILL, NEW JERSEY 07974
TEL: (908) 464-5900 « FAX: (908) 464-5901
Attorneys for Plaintiff, ALPVEX, Inc.

By: Jf —_—

“Gregory J. Coff/ZEsq

Of Counsel

 

Dated: October 9, 2018

 

 
